Charles House, husband of the petitioner, suffered an accident, arising out of and in the course of his employment from which death resulted. The only issue in the case is whether the petitioner was living apart from her husband for a justifiable cause, and was still dependent upon him for support so as to entitle her to the benefits of the Workman’s Compensation Act relating to dependents. The finding of the Chairman of the Industrial Accident Commission was in favor of the petitioner. From this finding the defendants appealed. The answer required by Section 32 of the. act was not filed.
It is the opinion of a majority of the court that the Case should be referred back to the Chairman, before whom, after answer has been filed, further evidence of dependency may be presented by either side. So ordered.